Title: To Thomas Jefferson from Alexander Smyth, 14 January 1825
From: Smyth, Alexander
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    An essay toward a Glossary of the words used in a figurative sense in the Apocalypse. Some of the words are also used in the proper sense.Blood. A soldier or executioner, Ch 6v12 Soldiers 8v7, 8.—11v6—14v20—16v3—19v13Babylon. Byzantium, 14v8—17v5—18v2—10v21—16v19.EarthquakeA revolution; on the death of Commodus 6v12; on the death of Pertinax 8v5; on the death of Didius 11v12; on the death of Niger 16v18; interpolated 11v19, omitted in many copies.Earth. The empire, 10v2, 8—12v12.Fire. Destruction 8v7—11v5—14v18—16v8—19v20.Fountains of waters Villages, 8v10—16v4Great river Euphrates. Antioch or Byzantium, 9v14—16x12.Green grass.Hail. Oppression, 8v7—11v19—16v20Heavn. The government 6v13, 14—11v6—13v13Horns. Chiefs 17v12.Islands. Great men. quere, Roman Senators? 6v14—16v20Lightning. Sedition; against Pertinax, 8x5; against Didius, 11v19; against Niger, 16v18.Living soul. The spirit of freedom, Ch 8v9—16v3Moon. Emperors wife, 6v12—8v12—Mountain. A great man. quere Governor or general? 6v14—8v8—16v20—17v9.Plagues. Calamities, 11v6—15v1, 6—16v21.Sun. The Emperor, 6v12—8v12—16v8Stars. Officers of the government, 6v13—8v10, 11—9v1—12v4Sea. The city of Rome—, 8x8—10v2, 8—12v12—16v3.Ships.Sore. A proscription 16—2,11.Rivers. Towns 8v10—16v4The holy city. quere, Lyons? 11v12The great city Sodom. Rome, 11v8.Trees.Thunder Shouts or murmurs?—an Army or other multitude 8v5—14v2—16v18—19v6.Waters People, 12v15—17v1, 15—19v6.Angel a bishop, 2v1—9v11—10v1—14v6.Smoke. quere, Ignorance? 9v2.
                        
                    